Exhibit 10.11



ditechhomes.jpg [ditechhomes.jpg]
Ditech Financial LLC
1100 Virginia Drive, Suite 100A    
Fort Washington, PA
ditech.com


June 28, 2018




New Residential Mortgage LLC
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
Attention: Jonathan Grebinar




Re:
Subservicing Agreement dated August 8, 2016 by and between New Residential
Mortgage LLC “NRM”) and Ditech Financial LLC (“Ditech”) (the “Subservicing
Agreement”)



    
Dear Jonathan:


Reference is made to the above Subservicing Agreement. Capitalized terms used in
this letter and not defined herein shall have the meaning given to them in the
Subservicing Agreement.


Ditech and NRM have agreed that NRM will use commercially reasonable efforts to
transfer to Ditech for subservicing under the Subservicing Agreement certain
mortgage servicing rights acquired by NRM after the date hereof relating to
first lien residential mortgage loans regarding which Fannie Mae or Freddie Mac
is the investor, which mortgage loans shall number approximately 28,000 units
and have an outstanding principal balance of approximately $7 billion as of the
related Transfer Date (such mortgage servicing rights the “New Subservicing”);
provided, however that if a termination event as provided in Section 5.3 of the
Subservicing Agreement occurs after the date of this letter and before the
Transfer Date, NRM shall have no obligation to continue such efforts.


Notwithstanding any contrary provisions in the Subservicing Agreement,
commencing on the Transfer Date relating to the New Subservicing, NRM shall not
fail to renew the Subservicing Agreement, or terminate the Subservicing
Agreement without cause, in each case solely in connection with the New
Subservicing, before the date that is one (1) year after the related Transfer
Date.






--------------------------------------------------------------------------------




Additionally, NRM and Ditech shall cooperate in good faith to negotiate and
execute, prior to the Transfer Date, in connection with the New Subservicing, a
waiver of termination for cause rights under the Subservicing Agreement arising
from events occurring prior to the Transfer Date, in substantially the form of
the letter agreement dated January 17, 2017 between NRM and Ditech.


The Transfer Date shall be as mutually agreed between Ditech and NRM, provided
that NRM shall use commercially reasonable efforts to transfer the New
Subservicing on or before October 1, 2018.


The New Subservicing shall be subject to the terms and conditions of the
Subservicing Agreement, as applicable, on and after the Transfer Date, except as
otherwise provided in this letter. For the avoidance of doubt, in no event shall
this letter and the terms contained herein be deemed to limit or inhibit
Purchaser’s rights under the Subservicing Agreement with respect to the mortgage
loans currently serviced under the Subservicing Agreement or in any way other
than as expressly set forth herein, and this letter shall not be deemed to
operate as a waiver with respect to the Subservicing Agreement.






--------------------------------------------------------------------------------




Please indicate your agreement to the above terms by signing where indicated
below and returning a fully signed copy of this letter to me.




Very truly yours,


/s/ Todd Block
Todd Block
Senior Vice President






ACCEPTED AND AGREED:


New Residential Mortgage LLC


By: /s/ Nicola Santoro, Jr.        
Name: Nicola Santoro, Jr.                    
Title: Chief Financial Officer and Chief Operating Officer    




